DETAILED ACTION
1.	This letter for Restarting Period for Response replaces the Detailed Action CTNF mailed on 06/16/2021 and Miscellaneous Communication to Applicant mailed on 09/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 05/07/2020 where claims 1-14, 16-21 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 06/09/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 05/07/2020. These drawing are acceptable.
Claim Rejections - 35 USC § 101    
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 recites “A computer storage medium storing a computer program comprising instructions”
The specification filed [printed publication] discloses in paras [0073] a program product comprising instructions adapted for causing processing and/or control circuitry to carry out and/or control any method described herein, in particular when executed on the processing and/or control circuitry. Also, there is considered a carrier medium arrangement carrying and/or storing a program product as described herein.
and in para [0088] any one or all of the modules disclosed herein may be implemented in software and/or firmware and/or hardware. Different modules may be associated to different components of a radio node, e.g. different circuitries or different parts of a circuitry. A program product as described herein may comprise the modules related to a device on which the program product is intended (e.g., a user equipment or network node) to be executed (the execution may be performed on, and/or controlled by the associated circuitry).
However, the paragraphs, while describing computer program that is implemented in software and/or firmware and/or hardware, does not explicitly disqualify transitory mediums.  
The limitation “A computer storage medium storing a computer program comprising instructions” for the instructions claimed as signals per se. They are neither computer components nor statutory processes. Such claimed ‘A computer storage medium storing a computer program comprising instructions”’ do not define any 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,  5, 6, 7, 8, 10, 11- 14, 16-19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub: 20120069795 A1) hereinafter Chung and further in view Seo et al. (US Pub: 20130272261) hereinafter Seo

As to calim 1   Chung teaches a method of operating a user equipment in a radio access network, the user equipment being configured with a feedback configuration of transmission of feedback signaling by the user equipment the feedback signaling pertaining to subject transmission(Chung  [0189]-[0191] Fig. 5, Fig. 7, Fig. 10, access downlink PDSCH resource allocation, a bit field indicating a CC to carry an access uplink ACK/NACK signal/feedback, for a corresponding PDSCH may be defined in the payload of the DCI format of a DL channel assignment PDCCH, i.e., physical channel-subject transmission)
indicating transmission of feedback signaling on a first carrier with a first numerology and according to a configured transmission timingcomprising: (Chung [0189]-[0191] Fig. 10, if the subframe 1031 or 1032 of DL CC0 is allocated for access downlink data (PDSCH) transmission, an HARQ feedback may be received from a UE on UL CC0 in response to the transmitted access downlink data, 4 TTIs later (i.e. in the subframe 1022 or 1025).
Chung does not teach transmitting the feedback signaling at an updated transmission timing which is later in time than the configured transmission timing if the configured transmission timing is within a signaling time interval of transmission, by the user equipment, of second signaling on the first carrier
Seo teaches transmitting the feedback signaling at an updated transmission timing which is later in time than the configured transmission timing  if the configured transmission timing is within a signaling time interval of transmission, by the user equipment, of second signaling on the first carrier  (Seo [0071][0115] Fig. 5, Fig. 7, FIG. 13,   when  CIF is enabled by user equipment-specific (or user equipment group-specific or cell-specific) higher layer signaling, the DL CC A (monitoring DL CC) may transmit the PDCCH, which schedules the PDSCH of another CC, as well as the PDCCH, which schedules the PDSCH of the DL CC A; the base station performs multi-subframe scheduling for the PDSCH by setting m=1 for DL subframe 0,  the corresponding PDSCH is transmitted for DL subframe 1 i.e.,. DL CC A/first carrier, as user equipment should transmit Ack/nack for UL subframe 4, the decoding time becomes 2 ms, when user equipment fails to decode the PDSCH for subframe 4, it transmits Nack,  or determines that the decoding time is not sufficient and does not transmit any ack/nack, base station again transmits dummy PDCCH for subframe 8, and the user equipment that has received the dummy PDCCH reports decoding result of the PDSCH for subframe 2 of next radio frame i.e., later time, by using PUCCH resource corresponding to CCE index of the dummy PDCCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seo with the teaching of Chung because Seo teaches that receiving PDSCH after m subframe of receiving PDCCH, in a multi-subframe scheduling status, would reduce the time for decoding the PDSCH to (k-m-1) ms by user equipment. (Seo [0112])

Regarding claims 2, 3, 4, 14 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Chung discloses in para [0206][0220] Fig. 13, a user equipment and a base station inherently including a processor coupled to memory and Tx module, Rx module, software code stored in a memory unit and executed by a processor to transmit and/or receive a radio signal for performing the disclosed functionalities of claims 2, 3, 4, 14. As a result, claims 2, 3, 4, 14 are rejected under section 103 as obvious over Seo view of Chung for the same reasons as in claim 1.

As to calim 5 the combination of Chung and Seo specifically Seo teaches that wherein the second signaling is data signaling on a data channel. (Seo [00071] [0089] Fig. 7, a specific user equipment interprets a value of a CIF field as a subframe indicator indicating PDSCH/PUSCH of a subframe scheduled by the corresponding PDCCH if the specific user equipment receives the CIF field in a state that the specific user equipment is configured to use one CC)
Regarding claim 16 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Chung discloses in para [0206][0220] Fig. 13, a user equipment and a base station inherently including a processor coupled to memory and Tx module, Rx module, software code stored in a memory unit and executed by a processor to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 16. As a result, claim 16 is rejected under section 103 as obvious over Seo view of Chung for the same reasons as in claim 5.

As to calim 6 the combination of Chung and Seo specifically Chung teaches that wherein the subject transmission is transmitted on a subject carrier with a subject numerology, wherein the subject carrier is at least one of different from the first carrier and the subject numerology is different from the first numerology.
(Chung [0180] Fig. 9, , Fig. 9, UL grant may be transmitted to the UE 4 subframes earlier,  a UL grant DCI format may be defined separately so as to define a field indicating CC switching in the payload of the DCI format, for example, if a CC allocated for access uplink transmission is switched from UL CC0 to UL CC1, PUSCHs that the UE transmits in the subframes 931, 932 and 933 on UL CCb0 may be retransmitted respectively in subframes 941, 942 and 943 on UL CC1 i.e.,  second numerology)
Regarding claim 17 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner 

As to calim 7 the combination of Chung and Seo specifically Chung teaches wherein the configured transmission timing is configured based on a second numerology different from the first numerology(Chung [0180] Fig. 9, , Fig. 9, UL grant may be transmitted to the UE 4 subframes earlier,  a UL grant DCI format may be defined separately so as to define a field indicating CC switching in the payload of the DCI format, for example, if a CC allocated for access uplink transmission is switched from UL CC0 to UL CC1, PUSCHs that the UE transmits in the subframes 931, 932 and 933 on UL CCb0 may be retransmitted respectively in subframes 941, 942 and 943 on UL CC1 i.e., CC1 different that CC0)

Regarding claim 18 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Chung discloses in para [0206][0220] Fig. 13, a user equipment and a base station inherently including a processor coupled to memory and Tx module, Rx module, software code stored in a memory unit and executed by a processor to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 18. As 

As to calim 8 the combination of Chung and Seo specifically Chung teaches wherein the updated transmission timing is located on resources scheduled for a control channel or a data channel.  (Seo [0071][0115] Fig. 5, Fig. 7, FIG. 13,  when user equipment fails to decode the PDSCH for subframe 4, it transmits Nack,  or determines that the decoding time is not sufficient and does not transmit any ack/nack, base station again transmits dummy PDCCH for subframe 8, and the user equipment that has received the dummy PDCCH reports decoding result of the PDSCH for subframe 2 of next radio frame i.e., later time, by using PUCCH resource corresponding to CCE index of the dummy PDCCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seo with the teaching of Chung because Seo teaches that receiving PDSCH after m subframe of receiving PDCCH, in a multi-subframe scheduling status, would reduce the time for decoding the PDSCH to (k-m-1) ms by user equipment. (Seo [0112])

Regarding claim 19 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 8. Examiner submits that Chung discloses in para [0206][0220] Fig. 13, a user equipment and a base station inherently including a processor coupled to memory and Tx module, Rx module, software code stored in a memory unit and executed by a processor to transmit 
As to claim 10 the combination of Chung and Seo specifically Chung teaches wherein the feedback signaling comprises an indication of the subject transmission it pertains to. (Chung  [0189]-[0191] Fig. 5, Fig. 7, Fig. 10, access downlink PDSCH resource allocation, a bit field indicating a CC to carry an access uplink ACK/NACK signal/feedback, for a corresponding PDSCH may be defined in the payload of the DCI format of a DL channel assignment PDCCH, i.e., physical channel-subject transmission)

Regarding claim 21 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 10. Examiner submits that Chung discloses in para [0206][0220] Fig. 13, a user equipment and a base station inherently including a processor coupled to memory and Tx module, Rx module, software code stored in a memory unit and executed by a processor to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 21. As a result, claim 21 is rejected under section 103 as obvious over Seo view of Chung for the same reasons as in claim 10.

As to claim 11 the combination of Chung and Seo specifically Chung teaches wherein the subject transmission is one of data signaling and control signaling. (Chung [0183] [0189] [0190] feedback for data on access uplink)
As to calim 12 the combination of Chung and Seo specifically Chung teaches wherein the configured transmission timing is configured relative to at least one of a second carrie(Chung [0180] Fig. 9, , Fig. 9, UL grant may be transmitted to the UE 4 subframes earlier,  a UL grant DCI format may be defined separately so as to define a field indicating CC switching in the payload of the DCI format, for example, if a CC allocated for access uplink transmission is switched from UL CC0 to UL CC1, PUSCHs that the UE transmits in the subframes 931, 932 and 933 on UL CCb0 may be retransmitted respectively in subframes 941, 942 and 943 on UL CC1 i.e., subframes—transmission timing, relative to second carrier CC1)
and a second numerology having a shorter symbol time length than the first numerology.

As to calim 13 the combination of Chung and Seo specifically Chung teaches wherein the feedback configuration is configured based on one or more messages selected from a group consisting of:
Radio Resource Control messages;
Medium Access Control messagesand
Control Information messages (Chung [0050] Fig. 4,
s 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Seo and further in view of Yang et al. (US Pub: 20130114554 A1) hereinafter Yang 

As to calim 9 the combination of Chung and Seo does not teach wherein the feedback signaling is one of rate-matched and punctured on data signaling after the second signaling.
Yang teaches wherein the feedback signaling is one of rate-matched and punctured on data signaling after the second signaling. (Yang [0074]Fig. 9,  Ack/Nack is inserted through puncturing into part of SC-FDMA resources to which the UL-SCH data is mapped)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yang with the teaching of Chung and Seo because Yang teaches that transmitting ack/nack by puncturing resources on which the UL-SCH data is mapped would allow to efficiently transmit control information can be efficiently transmitted in a wireless communication system. (Yang [0012])

Regarding claim 20 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 9. Examiner submits that Chung discloses in para [0206][0220] Fig. 13, a user equipment and a base station inherently including a processor coupled to memory and Tx module, Rx module, software code stored in a memory unit and executed by a processor to transmit 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ATIQUE AHMED/
Primary Examiner, Art Unit 2413